Allowed Claims: 26, 46, 49-51, 53, 70, 81, 98, 101, 110-116. 
Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 81, none of the prior art either alone or in combination disclose or teach of the claimed method of producing and disseminating corneal topography information, specifically including, as the distinguishing features in combination with the other limitations, adjusting, using an optical configuration, the image of the reflected illumination pattern and adjusting the optical path length to decrease the optical path length between the cornea of the subject and the image sensor, processing at a topography processor, the claimed captured image to generate one or more topography map images and one or more topography data files, communicating the captured image, one or more topography data files and/or the one or more topography map images to a mobile communication device, further wherein the optical path length comprising a mirror, a first portion of the optical path length extending from the eye to the mirror, a second portion of the optical path length extending from the mirror to the image sensor, the light from the reflected illumination patter travels along the first portion of the optical path length to the mirror, the light from the reflected illumination pattern travels through one or more lens assemblies in the second portion of the optical path length to the image sensor, and the one or more optical assemblies positioned along the second portion of the optical axis to image the reflected illumination pattern at a magnification to fit a size of the image sensor, wherein the magnification is between 0.25 to 0.75. Specifically, with respect to independent claim 101, none of the prior art either alone or in combination disclose or teach of the claimed method of producing and disseminating corneal topography information, specifically including, as the distinguishing features in combination with the other limitations, adjusting, using an optical configuration, the image of the reflected illumination pattern and adjusting the optical path length to decrease the optical path length between the cornea of the subject and the image sensor, processing at a topography processor, the claimed captured image to generate one or more topography map images and one or more topography data files, communicating the captured image, one or more topography data files and/or the one or more topography map images to a mobile communication device, further comprising determining, utilizing two or more proximity sensors, whether a left eye or a right eye of the subject is being examined by detecting a cheek or a nose of the subject.
Examiner’s Comments
	With respect to an IDS statement submitted on July 26, 2022, concerning US Patent Document citation number “13”, the name of the inventor on the IDS statement was changed to correspond to the cited patent number and cited date of publication. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 4, 2022